Title: To George Washington from Brigadier General John Glover, 15 May 1778
From: Glover, John
To: Washington, George


                    
                        Dear Sir.
                        Marblehead [Mass.] 15th May 1778.
                    
                    I wrote your Excellency (the 10th Ulto) that I had Adjusted my Account with General Burgoyne, & that his paymaster had accepted his Bill, to pay the Amount at his return from Newport which he has punctually Complied with, so far as he was Obligated to pay hard Money; Amounting to £9244. 2s/. which I have sent on, to the Honble Board of Treasury at York Town.
                    £4098 which he was to pay in Continental Bills, I have not been able to get till the 10th Inst.—He having met with Disappointments from persons who General Burgoyne sold Bills to, before he left Cambridge.
                    I Advertised in the Boston & Hartford News papers of the 20th April, calling upon all those who had furnish’d with supplies for the Troops  of Convention, to come & receive their Money; but three Towns only, out of Forty have applied, I shall not wait on them Longer than the first of June; at which time if I find my self strong enough to undertake the Journey I purpose to sett off for Camp; but from my present Weak, & much Debilitated state, am very Doubtful whether I shall be able to endure the Fatigues of another Campaign.
                    When I enter’d the service in 1775 I had as good a Constitution as any Man of my Age, but it’s now broken & shatter’d to pieces, good for nothing, & quite worn out; However shall make the best of it, untill I have the pleasure of seeing your Excellency; when I flatter myself, from your known Generosity & Humanity you will not Hesitate to favour my Dismission from the Army. I am, Dear Sir, with great Esteem, Your Excellency’s, most obedt huml. Sert
                    
                        John Glover
                    
                